Citation Nr: 1411109	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-49 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  During the course of the appeal, the case was transferred to the RO in Indianapolis, Indiana.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board in November 2013; however, the Veteran's representative requested that the hearing be postponed because the Veteran had recently moved and the representative had not yet been able to review the case and discuss it with the Veteran.  

The Louisville RO subsequently notified the Veteran in November 2013 that a videoconference hearing would be held at the Indianapolis RO on January 13, 2014.  There is no record of a hearing being held in January 2014; however, there is also no indication in the claims file, virtual file, or Veterans Appeals Control and Locator System (VACOLS) that the Veteran failed to appear or withdrew his hearing request.  In fact, a review of the Board's hearing database indicates that no videoconference hearings were scheduled or held at the Indianapolis RO on that particular day. 

Thus, in order to afford the Veteran due process, a remand of his appeal is necessary to afford him the requested hearing before the Board can proceed with further appellate consideration.

Accordingly, the case is REMANDED for the following action:

The Indianapolis RO should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


